

Exhibit 10.1
[pdl-logoa05a01a01a01a01.jpg]
 
932 Southwood Boulevard
Incline Village, NV 89451
Phone: (775) 832-8500
Fax: (775) 832-8502



April 21, 2015


VIA HAND DELIVERY


David L. Montez
3885 Aspen Hollow
Reno, Nevada 89511


Re:    Employment Separation and Consultant Agreement


Dear Dave:


This letter, upon your signature, will constitute the Employment Separation and
Consulting Agreement (“Agreement”) between you and PDL BioPharma, Inc. or any of
its affiliates (“PDL” or the “Company”) and co-employer TriNet HR Corporation
(with the Company, collectively referred to as “Releasees”) and the terms of
your separation from employment with the Company.
 
1.    Employment Resignation Date. You agree that you will resign from
employment with the Company effective May 15, 2015. Your last day of work as an
employee will be May 15, 2015 (the “Resignation Date”). From and after that
date, you will no longer represent to anyone that you are still an employee of
the Company and you will not say or do anything purporting to bind the Releasees
or any of them.


2.    Effective Date and Rescission. You have up to 21 days after you receive
this Agreement to review it and acknowledge that you received a copy of this
Agreement on April 21, 2015. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you sign this Agreement to revoke it. If you wish to
revoke this Agreement after signing it, you may do so by delivering a letter of
revocation to me so that I receive it within this seven-day revocation period.
If you do not revoke this Agreement, the eighth day after the date you sign it
will be the “Effective Date”. Because of the seven-day revocation period, no
part of this Agreement will become effective or enforceable until the Effective
Date.


3.    Salary and Benefits Paid. You acknowledge that you will be paid your
earned salary, accrued vacation pay, and all other amounts PDL owes you through
the Resignation Date. You will receive by separate cover information regarding
your rights to health insurance

Page 1 of 7



--------------------------------------------------------------------------------



continuation under the terms of COBRA and your retirement benefits. To the
extent that you have such rights, nothing in this Agreement will impair those
rights. You acknowledge that the only payments and benefits that you are
entitled to receive from the Releasees in the future are those specified in this
Agreement.


4.    Return of Property. You will immediately return to the Company any
building key(s), security pass, or other access or identification cards
(including business cards) and any Company property that is currently in your
possession, including any documents, computer equipment and any information you
have about the Company’s practices, procedures, trade secrets, customer lists,
or product marketing. By no later than May 15, 2015, you will also clear all
expense accounts.
5.    Representation regarding Property. You represent that as of May 15, 2015,
you will have returned to the Company all property that belongs to the Company,
including (without limitation) the Company-issued laptop or tablet, copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.


6.    Consulting.


a.    Starting the Effective Date for a period of six months (the “Consulting
Period”) you agree to provide consulting services with respect to accounting and
other matters you performed during your employment with the Company (the
“Services”). You agree to use your best efforts in the performance of the
Services and agree to cooperate with the Company’s personnel, not to interfere
with the conduct of the Company’s business and to observe all rules, regulations
and security requirements of the Company.


b.     In consideration for your performance of the Services and your acceptance
of all the terms of this Agreement, the Company shall pay you six payments of
$42,848.00 (forty two thousand eight hundred forty eight dollars) on a monthly
basis, with the first payment being made on the one month anniversary of the
Effective Date and the last payment being made on the six month anniversary of
the Effective Date. All payments will be less applicable withholding taxes and
any other deductions you have authorized.
  
c.    In performing the Services, the amount of time devoted by you on any given
day and the location in which you perform the Services will be entirely within
your control.


d.    In your role as a consultant, you shall not be authorized to assume or
create any obligation or responsibility, express or implied, on behalf of, or in
the name of, the Company or to bind the Company in any manner. You shall not use
the Company’s trade names, trademarks, service names or servicemarks without the
prior approval of the Company. You are not authorized to transact business,
incur obligations, sell goods, receive payments, solicit orders or assign or
create any obligation of any kind, express or implied, on behalf of the Company
or any of the Company's related or affiliated entities, or to bind in any way
whatsoever, or to make any promise, warranty or representation on behalf of the
Company or any of the Company's related or affiliated entities with respect to
any matter, except as expressly authorized in this Agreement or in another
writing signed by an authorized representative of the Company.

Page 2 of 7



--------------------------------------------------------------------------------





e.    It is the express intention of the parties to this Agreement that during
the Consulting Period you shall be an independent contractor and not an
employee, agent, joint venturer or partner of the Company for any purposes
whatsoever. In your role as a consultant, you shall not be entitled to any
benefits that the Company may make available to employees from time to time
during the Consulting Period. You shall be solely responsible for all state and
federal income taxes, unemployment insurance and social security taxes and for
maintaining adequate workers’ compensation insurance coverage. You shall be
responsible for providing all the tools and equipment necessary to complete the
Services.


7.    Severance Payment. In consideration of your acceptance of all the terms of
this Agreement, but without otherwise admitting your entitlement to such
payments, the Company will pay you as follows:


a.$111,009.80 (one hundred eleven thousand nine dollars and eighty cents), plus
2772 shares of the Company’s restricted stock, plus up to 12 months of COBRA
coverage from your resignation date, assuming you timely elect COBRA benefits;
provided that such COBRA coverage shall terminate upon entry by you into a new
healthcare plan at any time before the end of the 12 month period; and you
hereby agree to inform me in writing within ten days of the date you become
eligible to participate in such a plan. The Company’s payment to you under this
sub-paragraph is contingent upon your irrevocable agreement that these payments
are in lieu of and will forever extinguish your right to claim that the
Releasees have an obligation to make any further payment to you or owes you
anything other than as set forth in this Agreement.


b.Customary payroll deductions shall be made from payments described in 7.a.
Payment shall be paid within 10 business days of the "Effective Date" of this
Agreement as defined in paragraph 2 above.


c.The Company shall be entitled to recover all or a portion of the amounts
provided in subsection 7.a. if the Company in good faith determines that you (i)
intentionally or knowingly, through fraud or intentional misconduct, misstated
financial information determined necessary for the proper functioning of the
Company, (ii) are aware of any significant misstated financial information or
other significant inaccuracy with respect to the Company’s financial
information, whether used internally or disclosed to the public, and have failed
to attempt to remedy such misstatement and report same to the current management
of the Company, whether or not such misstatement or inaccuracy requires
restatement of the Company’s public disclosures, or (iii) have violated any of
the terms of this Agreement, including any of sections 10, 12 or 13 hereof. In
the event that the Company, in its discretion, demands repayment of such amounts
under this subsection, you will be obligated to repay such amount in cash within
ten (10) days of the Company’s written demand. The Company’s rights under this
subsection are not in lieu of and are not a waiver or release regarding any
further or separate legal action for damages or other legal remedies based on
fraud, intentional misconduct or gross negligence committed by you during your
employment at the Company.
    
8.    Release. In consideration for the payments and benefits described in
Sections 6 and 7 above, you on your own behalf and on behalf of your heirs,
executors, administrators and assigns hereby fully and forever waive, release,
discharge and promise never to assert any claims

Page 3 of 7



--------------------------------------------------------------------------------



or causes of action, whether or not now known, against the Releasees or each of
its predecessors, successors or past or present subsidiaries, affiliates,
branches, representative offices or parents (collectively, including the
Releasees, the “entities”) and the entities’ stockholders, directors, officers,
employees, consultants, attorneys, agents, assigns, and employee benefit plans
with respect to any matter, including (without limitation) any matter related to
your employment with the Releasees or the resignation of that employment,
including (without limitation) claims to attorneys’ fees or costs, claims of
wrongful discharge, constructive discharge, emotional distress, defamation,
invasion of privacy, interference with a leave of absence, personal injury,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability, or any other basis under Title VII of the Civil
Rights Act of 1964, the Fair Labor Standards Act, the Equal Pay Act of 1963, the
Civil Rights Act of 1866, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, the Family Medical Leave Act, or any other
federal, state, municipal or local law or regulation relating to employment or
employment discrimination, including but not limited to Nev. Rev. Stat.
§§613.300, 613.310, 613.320, 613.330, 613.333, 613.335 and 613.345 (prohibiting
discrimination based on various protected factors), and including any claims you
may have related to your Severance Agreement dated July 24, 2013 or your offer
of employment letter dated July 3, 2013 or any other agreement which you have
signed in relation to your employment at the Company. You understand that among
the various rights and claims being waived in this release are those arising
under the Age Discrimination in Employment Act of 1967. You understand that
rights or claims under this law that may arise after the date this Agreement is
executed are not waived. You further understand and agree that this waiver
includes all claims, known and unknown, suspected and unsuspected, statutory and
non-statutory, to the greatest extent permitted by applicable law. You
understand that nothing in this Agreement seek to waive claims that cannot be
waived under applicable law.


9.    Promise not to make Claims. You also waive and release and promise never
to assert any such claims, even if you do not believe that you have such claims.
You understand and agree that claims or facts in addition to or different from
those which are now known or believed by you to exist may hereafter be
discovered, but it is your intention to release all claims you have or may have
against the Releasees and the entities, their officers, directors, employees,
agents, and representatives, whether known or unknown, suspected or unsuspected.


10.    Proprietary Information; No Solicitation. You acknowledge that, because
of your position with the Company, you have specific knowledge of many types of
information which is proprietary to the Company, including, but not limited to,
its current and planned technology; its current and planned corporate
strategies; strategic customers and business partners; and the identity, skills,
compensation and interest of its employees. You further agree to the following:


a.     You will not, directly or indirectly, solicit, recruit, or induce to
leave the employ of the Company any employee, agent, independent contractor or
consultant of the Company;


b.     You will not, unless required or otherwise permitted by law, disclose to
others any proprietary information of the Company including, but not limited to,
the Company’s current and planned technology; current and planned corporate
strategies; strategic customers and

Page 4 of 7



--------------------------------------------------------------------------------



business partners; and the identity, skills, compensation and interest of its
employees. You agree to keep and treat all such proprietary information as
confidential; and


c.    You acknowledge and agree (i) that any violation of this Section 10 would
cause immediate and irreparable damage to PDL, and (ii) that determining the
amount of damage caused to PDL by any such violation would be extremely
difficult or impossible. You therefore agree that PDL’s remedies at law are
inadequate, and you consent to the issuance of injunctive relief, including but
not limited to, a temporary restraining order, a preliminary injunction, and a
permanent injunction, by a court of appropriate jurisdiction in order to
restrain any actual or threatened violation of this Section without limiting any
remedy PDL may have at law or equity.


11.    Disputes. To ensure the rapid and economical resolution of disputes that
may arise in connection with your employment, you and the Releasees agree that
any and all disputes, claims, or causes of action, in law or equity, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Agreement, your employment, or the resignation of your employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in Carson City, Nevada conducted by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) or its successor, under the
then applicable rules of JAMS. You acknowledge that by agreeing to this
arbitration procedure, both you and the Releasees waive the right to resolve any
such dispute through a trial by jury or judge or by administrative proceeding.
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
The Company shall pay all JAMS’ arbitration fees in excess of those
administrative fees you would be required to pay if the dispute were decided in
a court of law. Nothing in this Letter is intended to prevent either you or the
Releasees from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any arbitration. Notwithstanding the provisions of
this paragraph, any claims by either party arising under the Employee
Proprietary Information and Invention Assignment Agreement or involving trade
secrets shall be resolved through the courts and not through the arbitration
procedure described above. This provision shall supersede all prior agreements
between the parties relating to dispute resolution, including mediation or
arbitration.


12.    Confidentiality of Agreement. In consideration of this Agreement, you
also agree to keep confidential and not disclose the terms of this Agreement,
the benefit being paid under it or the fact of its payment, except that you may
disclose this information to your spouse, domestic partner, attorney, accountant
or other professional advisor to whom you must make the disclosure in order for
them to render professional services to you. In addition, you are entitled to
disclose the terms of this Agreement to federal and state unemployment
officials, but only to the extent that such disclosure is necessary for you to
receive unemployment benefits. You will instruct them, however, to maintain the
confidentiality of this information just as you must.


13.    No Disparagement. You agree that you shall not make any negative or
disparaging remarks about the Company, its officers, employees, directors,
products, services or business practices.



Page 5 of 7



--------------------------------------------------------------------------------



14.    Breach. In the event that you breach any of your obligations under this
Agreement or as otherwise imposed by law, the Releasees will be entitled to
recover the benefit paid under the Agreement and to obtain all other relief
provided by law or equity and to recover reasonable attorney’s fees and costs
incurred in any litigation, arbitration or other proceeding brought to enforce
the terms of this Agreement.


15.    References. If contacted by a prospective employer for reference
information, the Releasees will confirm only your dates of employment and
position held.


16.    Entire Agreement; Governing Law. You agree that no promise, inducement or
other agreement not expressly contained in this Agreement or referred to in this
Agreement, has been made conferring any benefit upon you, and that this
Agreement contains the entire agreement between you and the Releasees with
respect to its subject matter, including but not limited to the resignation of
your employment. All prior agreements, understandings, representations, oral
agreements and writings are expressly superseded hereby and are of no further
force and effect, and you expressly agree that you are not relying on any
representations that are not contained in this Agreement. This Agreement is
entered into and governed by the laws of the State of Nevada.


17.    No Admission of Wrongdoing. Nothing contained in this Agreement will
constitute or be treated as an admission by you, the Releasees or the entities
of liability, any wrongdoing or any violation of law.    


18.    Contractual Relationship. You acknowledge that any employment
relationship between PDL and you will end on May 15, 2015, and that you have no
further employment or contractual relationship except as may arise out of this
Agreement and that you waive any right or claim to reinstatement as an employee
of PDL or to seek employment in the future with PDL or any Releasee(s).


19.    Tax Liability. You agree that you shall be exclusively liable for the
payment of all federal and state taxes which may be due as a result of the
consideration received from this severance package, and you hereby represent
that you shall make payments on such taxes at the time and in the amount
required of you. In addition, you agree to defend, indemnify and hold harmless
Releasees and each of them from payment of taxes, interest and/or penalties that
are required of them by any government agency at any time as the result of
payment of the consideration set forth herein.


20.    Counterparts; Paragraph Headings; Facsimilies; Modifications. You agree
that this Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one agreement. Paragraph
headings are for reference only, and are not to be deemed or construed as
limiting or expanding the content of any particular paragraph or provision.
Execution of a facsimile copy shall have the same force and effect as execution
of an original, and a facsimile signature shall be deemed an original and valid
signature. This Agreement may be modified only in a written document signed by
you and an officer of the Company.

Page 6 of 7



--------------------------------------------------------------------------------











Very truly yours,


/s/ JOHN MCLAUGHLIN
                        
John McLaughlin
Chief Executive Officer






By my signature below, I acknowledge that I have had the opportunity to review
this Agreement carefully with an attorney of my choice; that I understand the
terms of the Agreement; and that I voluntarily agree to them.


/s/ DAVID L. MONTEZ
____________________________________
David L. Montez


Date: April 22, 2015

Page 7 of 7

